     Case 4:21-cv-02846 Document 1 Filed on 08/31/21 in TXSD Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERNDISTRICT OF TEXAS
                            HOUSTON DIVISION

BILLY SIMPSON,

      Plaintiff,
v.                                            C.A. No.:     4:21-cv-2846

WESTFREIGHT HOLDINGS (U.S.A.), INC.,

     Defendant.
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, BILLY SIMPSON (hereinafter sometimes referred to as “Plaintiff”),

by and through his undersigned counsel, sues Defendant, WESTFREIGHT

HOLDINGS (U.S.A.), INC. (hereinafter sometimes referred to as “Defendant”), and

in support thereof states as follows:

                                 INTRODUCTION

      1.     This is an action by Plaintiff against his employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in
     Case 4:21-cv-02846 Document 1 Filed on 08/31/21 in TXSD Page 2 of 6




29 U.S.C. § 216(b).

                                     VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, WESTFREIGHT HOLDINGS (U.S.A.), INC., has offices or conducts

business in Harris County, Texas.

                                 THE PARTIES

      4.     Plaintiff, BILLY SIMPSON, is an individual residing in Harris County,

Texas.

      5.     Plaintiff, BILLY SIMPSON, has been employed by Defendant from

September of 2019 to the present, as a Dispatcher whose duties were to schedule

drivers to make and pick up shipments from customers and is paid $22.44 per hour.

      6.     Defendant, WESTFREIGHT HOLDINGS (U.S.A.), INC., is a

corporation established under the laws of the State of Nevada, having offices in

Harris County, Texas.

      7.     Defendant, WESTFREIGHT HOLDINGS (U.S.A.), INC.’s primary

business is as an interstate trucking company and operates facilities in Canada,

Oklahoma and Texas.

      8.     Defendant has employees subject to the provisions of 29 U.S.C. § 206

in the facility where Plaintiff were employed.

      9.     At all times material to this complaint, Defendant, WESTFREIGHT
     Case 4:21-cv-02846 Document 1 Filed on 08/31/21 in TXSD Page 3 of 6




HOLDINGS (U.S.A.), INC., employed two or more employees and had an annual

dollar volume of sales or business done of at least $500,000.00.

      10.    At all times material to this complaint, Defendant, WESTFREIGHT

HOLDINGS (U.S.A.), INC., was an enterprise engaged in interstate commerce,

operating a business engaged in commerce or in the production of goods for

commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.    At all times material to this Complaint, Defendant was the employer of

the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendant for his employment.

      12.    Plaintiff was individually engaged in commerce and produced goods

for commerce, e.g., the use of interstate telephone calls relating to the transportation

of goods and property in interstate commerce, and his work was directly and vitally

related to the functioning of Defendant’s business activities.

            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      13.    Plaintiff 1) occupied a position as a Dispatcher; 2) did not hold a

position considered as exempt from the overtime provisions of the FLSA; and, 3)

was paid on an hourly basis.

      14.    Defendant’s management personnel required Plaintiff to work in excess

of 40 hours in a workweek.

      15.    Plaintiff worked overtime in numerous workweeks while employed by
     Case 4:21-cv-02846 Document 1 Filed on 08/31/21 in TXSD Page 4 of 6




the Defendant.

      16.    Plaintiff performed over 200 overtime hours of work within the past 2

years. Plaintiff discovered that his immediate supervisor had been shaving time off

of his time records.

      17.    Throughout the employment of Plaintiff, Defendant repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      18.    The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      19.    Defendant’s policy of not properly paying overtime is company-wide

and was willful.

      20.    Defendant either knew about or showed reckless disregard for the

matter of whether its conduct was prohibited by the FLSA and failed to act diligently

with regard to its obligations as an employer under the FLSA.

      21.    Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      22.    The acts described in the above paragraphs violate the Fair Labor
     Case 4:21-cv-02846 Document 1 Filed on 08/31/21 in TXSD Page 5 of 6




Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      23.   As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      24.   Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, BILLY SIMPSON, demands Judgment against

Defendant for the following:


      a.    Awarding Plaintiff his compensatory damages, service awards,
            attorneys’ fees and litigation expenses as provided by law;

      b.    Awarding Plaintiff his pre-judgment, moratory interest as provided by
            law, should liquidated damages not be awarded;

      c.    Awarding Plaintiff liquidated damages and/or statutory penalties as
            provided by law;

      d.    Awarding Plaintiff such other and further relief as the Court deems just
            and proper.

                            JURY TRIAL DEMAND

      Plaintiff, BILLY SIMPSON, demands a jury trial on all issues so triable.

      Respectfully submitted this August 31, 2021.
Case 4:21-cv-02846 Document 1 Filed on 08/31/21 in TXSD Page 6 of 6




                        ROSS • SCALISE LAW GROUP
                        1104 San Antonio Street
                        Austin, Texas 78701
                        (512) 474-7677 Telephone
                        (512) 474-5306 Facsimile
                        Charles@rosslawpc.com




                        _________________________________
                        CHARLES L. SCALISE
                        Texas Bar No. 24064621
                        DANIEL B. ROSS
                        Texas Bar No. 789810

                        Steven R. Samples
                        Texas Bar No. 24086348
                        Samples Ames PLLC
                        1512 Crescent Drive, Suite 119
                        Carrollton, Texas 75006
                        Phone: (214) 308-6505
                        Fax: (855) 605-1505

                        ATTORNEYS FOR PLAINTIFF
